DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In response to the Election/Restriction set forth in the office action mailed to applicant on 3/28/2022, applicant has made an election without traverse of Species (II) in the Election of 4/15/2022. Applicant has stated that the claims read from the elected Species (II) are claims 1-7 and 9-12, see Election, page 1.
After review the elected claims with the description of the apparatus of the elected Species (II), the examiner has agreed with applicant’s statement regarding to the claims read from the elected Species (II). Thus, claims 1-7 and 9-12 are examined in the present office action, and claim 8 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species (I). Applicant should note that the non-elected claim 8 will be rejoined if the generic claim 1 is later found as an allowable claim.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings contain seventeen sheets of figures 1-7, 8A-8B, and 9-22 were received on 4/28/2020.  These drawings are objected by the examiner for the following reason(s):
The drawings are objected to because it is unclear about the underline after the numerical reference “14” in figure 2 and the underline after the term “FIG. 12” in figure 12. Applicant is respectfully invited to review all numerical references in all figures and the rest of figures, i.e., 1-7, 8A-8B, 9-11 and 13-22, in the drawings in which there is not any underline being provided/used under the numerical reference and terms/name in each figure.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because it is unclear about the description thereof “Provided are a microscope apparatus … bottom surface, and a program” (lines 1-4).  What does applicant mean by “a program” (line 4)? Correction or explanation is required.  See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
9.	The specification is objected to because it discloses/refers to the prior art, see paragraphs [0010]-[0011] and contains numerous details of the invention. Applicant needs to provide a brief description of the invention in the Summary without reference to prior art, and moves detailed description of the invention to the section of “DESCRIPTION OF THE PREFERRED EMBODIMENTS”. Appropriate correction is required.
Claim Interpretation
10.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

11.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
12.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are:
a) “an imaging optical system” and “a controller” as recited in present claim 1;
b) “a detection section” as recited in present claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
13.	Claims 1-7 and 9-12 are objected to because of the following informalities. Appropriate correction is required.
a) In claim 1: the use of claimed language in the features thereof “a drive source … the second moving member” (lines 5-9) is not consistent. In particular, while applicant recites that “a first moving member movable along an optical axis direction” on lines 5-6; however, applicant recites “a second moving member movable in the optical axis direction” on lines 6-7 and “moves the imaging optical system in the optical axis direction” on lines 7-8. Should “in the optical axis direction” appeared on lines 6-7 and appeared on line 8 be changed to --along the optical axis direction-- to maintain a consistence in claimed language being used in the claim?
It is also suggested that in case that applicant amends the claim as the above suggestion, applicant should also make any suitable amendment to the rest of claims having such terms.
b) The dependent claims are dependent upon the objected base claim and thus inherit the deficiency thereof.
Claim Rejections - 35 USC § 112
14.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

15.	Claims 1-7 and 9-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
a) Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the disclosure does not provide support for the feature that a drive source is used to move the imaging optical system as recited in the claim. 
Applicant is respectfully invited to review the specification, in particular, in paragraphs [0032]-[0036], [0040], …, and figs 2-3, in which the disclosure discloses that the objective lens (14b) of the imaging optical system 14 is moved in a focusing process. The disclosure does not support for the entire imaging optical system which is constituted by a phase difference lens (14a) and an imaging lens (14d) is moved by the drive source (M, 15A, 15B). In particular, the disclosure does not disclose that the imaging lens (14d) is moved by the drive source (M, 15A, 15B).

b) The remaining claims are dependent upon the rejected base claim and thus inherit the deficiency thereof.
16.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


17.	Claims 1-7 and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the following reasons:
a) Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the following reasons:
a1) the feature thereof “a drive source that … moving member” (lines 5-9) makes the claim indefinite. In particular, what does applicant mean by “a first moving member movable along an optical axis direction” (lines 5-6)? How can a member move along a direction? Should the term “direction” in the mentioned feature be deleted? It is also suggested that in case that applicant amends the claim by delete the term “direction” on line 6 of the claim, applicant needs to delete such term appeared on other places of the claim, see claim 1 on lines 7, 8, 12, 14, … and its dependent claims, see claims 2-7 and 10.
a2)  the feature thereof “a controller that … direction” (lines 10-22) makes the claim indefinite for the following reasons:
a21) the use of the term “when” (line 11) and “in a case” (line 15) in the mentioned feature renders the claim indefinite because it is unclear whether the limitation(s) following each of the mentioned terms are part of the claimed invention.  See MPEP § 2173.05(d). For instance, it is unclear whether the imaging element forming the image in a focus state if the optical axis does not reaches the specific region as a result of an operation of the drive source and it is unclear which information the controller uses in case that the specific region is in focus, etc.…
a22) the feature thereof “when the optical axis reaches a specific region” (lines 11-12) makes the claim indefinite. What does applicant mean by “the optical axis reaches the specific region”? What “the optical axis” (line 11) does applicant imply here? What element/component having the so-called “a specific region”? 
a23) what are the structural relationships among “the specific region”, “the region to be imaged”, and  “respective regions”?
b) Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by the feature thereof “an amount of power …second moving member” (lines 2-3) . What does applicant mean by “power” of moving member(s)?
c) Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the following reasons:
c1) the feature thereof “the power” (line 4) lacks a proper antecedent basis;
c2) the feature thereof “the first moving member … below the limit of the movable range” (lines 7-8) is indefinite. Since each range has an upper limit and a lower limit then it is unclear whether the first moving member is moved below the upper limit of the range or is moved below the lower limit of the range.
d) Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the feature thereof “the power” (line 3) lacks a proper antecedent basis.
e) Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the feature thereof “the power” (line 6) lacks a proper antecedent basis.
f) The remaining claims are dependent upon the rejected base claim and thus inherit the deficiencies thereof.
Claim Rejections - 35 USC § 102
18.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
19.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


20.	Claims 1-7, 9-10 and 12, as best as understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tumpner (Germany reference No. DE 10 2005 032 354, submitted by applicant).
It is noted that a machine English translation of the mentioned above Germany reference is provided at the end of the present office action.
Tumpner discloses a microscope having a focusing mechanism and a method for focusing a sample with a depth of field.
a) Regarding to present claim 1, the apparatus as provided by Tumpner in paragraphs [0008]-[0029], [0039]-[0049] and in figs. 1-3 comprises the following features:
a1) an imaging optical system (7) capable of forming an image of observation target light indicating an observation target (1) in a container (3, 4) in which the observation target (1) is contained, on an imaging element (11); 
a2) a drive source (8, 9) that includes a first moving member (9) movable along an optical axis  of the imaging optical system (7), and a second moving member (8) movable in the optical axis  in a range wider than that of the first moving member wherein the first and second moving members (9, 8) moves the imaging optical system (7) along the optical axis of the imaging optical system; and 
a3) a controller (5) that controls the drive source (8, 9) to cause the imaging element (11) to form the image of the observation target light in a focus state when the imaging optical system (7)  is moved along its optical axis via operations of the drive source (8, 9) for imaging a specific region, see fig. 3 the region labeled as W4, for example, based on information on a distance along the optical axis of the imaging optical system (7)  between the specific region and a region to be imaged by the imaging element at an imaging position, see the region labeled as V which comprises a plurality of respective regions (W1 – W5) in fig. 3, in a case where it is determined that the specific region, W4, exists at a position of an out-of-focus state with respect to the (focal) plane F, in a state where the first moving member (8) is moved to a limit of a movable range of the first moving member before the imaging optical system with its optical axis reaches the specific region among respective regions, in a state where the imaging element (11) scans the respective regions (W1 – W5) in the container by moving the imaging optical system with respect to the respective regions in the container by a movement of at least one of a stage (2) on which the container is installed or the imaging optical system (7) in a plane intersecting its optical axis.
b) Regarding to present claim 2, the movements of the first and second moving members (9, 8) which is understood as the power provided by the driving elements such as motors, piezoelectric elements to the first and second moving members (9, 8) are determined in accordance with a relationship between the information on the distance, information on a position of the second moving member (8) along the optical axis with respect to the sample (1) before the specific region is scanned, and information on a moving amount of the first moving member (8). In other words, a user will find out the distance between a specific region and a region to be imaged and the position of the imaging optical system (7) before an operation of the second moving element (8) then the user will move the imaging optical system (7) via an operation of the second moving element (8) which is a rough or coarse movement of a focusing process, and then the user moves the imaging optical system (7) by a suitable distance via an operation of the first moving member (9) which is a fine movement of the focusing process.
c) Regarding to present claims 3 and 4, the controller (5) controls the drive source (8, 9) to cause the imaging element (11) to form the image of the observation target light in the focus state when the imaging optical system is moved to focus on the specific region by applying the power, i.e., to move only the first moving member (9) out of the first moving member (9) and the second moving member (8) to the imaging optical system (7) based on the information on the distance, in a case where it is determined that the specific region exists at a position of the focus state in a state where the first moving member (9) is moved below the limit of the movable range, before the imaging optical system (7) is moved to focus on the specific region among the respective regions (W1 – W5) in a state where the imaging element (11) scans the respective regions in the container. 
d) Regarding to present claim 5, the first moving member (9) is a piezoelectric element that deforms along the optical axis of the imaging optical system (7).
e) Regarding to present claim 6, the drive source (8, 9) includes a pulse motor which provided power to the second moving member (8) to move the imaging optical system (7) along the optical axis of the imaging optical system, see paragraphs[0010]-[0013] and [0041]-[0043].
f) Regarding to present claim 7, the imaging element (11) acts as a detection section wherein the imaging element (11) is located on the optical axis of the imaging optical system (7) and the imaging element detects a position of the specific region along the optical axis of the imaging optical system (7) wherein the controller (5) controls the drive source (8, 9) to cause the imaging element (11) to form the image of the observation target light in the focus state when the imaging optical system (7) is moved to focus on the specific region by applying the power to the first moving member (9) and the second moving member (8) to the imaging optical system (7) based on the information on the distance, in a case where a position detected by the detection section is the position of the out-of-focus state in a state where the first moving member (9) is moved to the limit of the movable range, before the imaging optical system (7) is moved to focus on the specific region among the respective regions in a state where the imaging element (11) scans the respective regions (W1 – W5) in the container. 
g) Regarding to present claim 9, the microscope provided by Tumpner inherently comprises a main body which holds all optical and mechanical elements constituted the microscope which optical elements comprises the imaging optical system (7) and the imaging element (11) acting as a detection section. 
h) Regarding to present claim 10, the imaging optical system (7) having at least an objective lens which is movable along the optical axis of the imaging optical system, see paragraph [0041], for example, via operations of the drive source (8, 9) having the first moving member (9) and the second moving member (8). 
i) Regarding to present claim 12, the controller (5) inherently comprises a software having programs/instructions located in memory and are used to activate/function the movements of the drive source (8, 9) and the actuator (6) to move the stage in three directions, see paragraphs [0015]-[0019], for example.
Claim Rejections - 35 USC § 103
21.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

22. 	Claim 11, as best as understood, is rejected under 35 U.S.C. 103 as being unpatentable over Tumpner in view of  Wahl et al (US Publication No. 2006/0001954).
It is noted that while Tumpner discloses a microscope having a focusing mechanism for providing focused images of a sample to an imaging element wherein the sample (1) is supported by a container (3, 4); however, Tumpner does not disclose that the container is a well plate having a plurality of wells as recited in present claim 11. 
The use of a microscope having a focusing mechanism for provided focused images of sample wherein the sample is supported by a container in the form of a well plate having a plurality of wells is known to one skilled in the art as can be seen in the microscope having a focusing mechanism provided by Wahl et al, see paragraph [0021] and fig. 3. Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the microscope having a focusing mechanism as provided by Tumpner by utilizing such microscope for observation samples being supported by a container in the form of a well plate having a plurality of wells as suggested by Wahl et al for the purpose of observing different samples so that reducing the time for replacing samples in a container not in the form of a well plate.
Conclusion
23.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
24.	The US Patent No. 5,483,055 is cited as of interest in that it discloses a microscope having a focus mechanism. The focus mechanism comprises a first moving element controlled by a piezoelectric element for fine focusing  and a second moving element controlled by a motor for rough/coarse focusing wherein the first moving element is disposed above the second moving element.
25.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316. The examiner can normally be reached M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872